
	
		II
		112th CONGRESS
		1st Session
		S. 1179
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote advanced placement and International
		  Baccalaureate programs.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Programs Act of
			 2011.
		2.PurposeIt is the purpose of this Act—
			(1)to raise academic
			 achievement through advanced placement and International Baccalaureate programs
			 by increasing the number of teachers serving high-need schools who are
			 qualified to teach advanced placement courses or International Baccalaureate
			 courses;
			(2)to increase, to
			 1,000,000 per year, the number of students attending high-need schools
			 who—
				(A)take and score a
			 3, 4, or 5 on an advanced placement examination administered by the College
			 Board; or
				(B)achieve a passing
			 score on—
					(i)an
			 examination administered by the International Baccalaureate Organization;
			 or
					(ii)a
			 test or examination for another advanced placement course or international
			 baccalaureate course;
					(3)to increase the
			 availability of, and enrollment in, advanced placement courses or International
			 Baccalaureate courses, and pre-advanced placement or pre-International
			 Baccalaureate courses, in high-need schools; and
			(4)to support
			 statewide efforts to increase the availability of, and enrollment in, advanced
			 placement courses or International Baccalaureate courses and pre-advanced
			 placement or pre-International Baccalaureate courses in high-need
			 schools.
			3.Funding
			 distribution rule; national activities
			(a)In
			 GeneralFrom amounts appropriated under section 8 for a fiscal
			 year, and subject to subsection (b), the Secretary shall give priority to
			 funding activities under section 4 and shall distribute any remaining funds
			 under section 5.
			(b)National
			 activitiesThe Secretary may reserve not more than 2 percent of
			 the amount appropriated for a fiscal year under section 8 to be used for
			 research, dissemination of best practices, evaluation, and technical
			 assistance.
			4.Advanced
			 placement examination fee program
			(a)Grants
			 authorizedFrom amounts made available under section 3(a) for a
			 fiscal year, the Secretary shall award grants to State educational agencies
			 having applications approved under this section to enable the State educational
			 agencies to reimburse low-income students to cover part or all of the costs of
			 advanced placement examination fees or International Baccalaureate examination
			 fees, if the low-income students—
				(1)are enrolled in
			 an advanced placement course or International Baccalaureate course; and
				(2)plan to take an
			 advanced placement examination or an International Baccalaureate
			 examination.
				(b)Award
			 basisIn determining the amount of the grant awarded to a State
			 educational agency under this section for a fiscal year, the Secretary shall
			 consider the number of children eligible to be counted under section 1124(c) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in the
			 State in relation to the number of such children so counted in all
			 States.
			(c)Information
			 disseminationA State educational agency that is awarded a grant
			 under this section shall disseminate information regarding the availability of
			 advanced placement examination and International Baccalaureate examination fee
			 payments under this section to eligible students through secondary school
			 teachers and guidance counselors.
			(d)ApplicationsEach
			 State educational agency desiring to receive a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require. At a minimum,
			 each State educational agency application shall—
				(1)describe the
			 advanced placement examination and International Baccalaureate examination fees
			 the State educational agency will pay on behalf of low-income students in the
			 State from grant funds awarded under this section;
				(2)provide an
			 assurance that any grant funds awarded under this section shall be used only to
			 pay for advanced placement examination fees and International Baccalaureate
			 examination fees; and
				(3)contain such
			 information as the Secretary may require to demonstrate that the State
			 educational agency will ensure that a student is eligible for payments
			 authorized under this section, including ensuring that the student is a
			 low-income student.
				(e)RegulationsThe
			 Secretary shall prescribe such regulations as are necessary to carry out this
			 section.
			(f)Report
				(1)In
			 generalEach State educational agency awarded a grant under this
			 section shall, with respect to each advanced placement course subject and
			 International Baccalaureate course subject, annually report to the Secretary
			 the following data for the preceding year:
					(A)The number of
			 students in the State who are taking an advanced placement course or
			 International Baccalaureate course in such subject.
					(B)The number of
			 advanced placement examinations and International Baccalaureate examinations
			 taken by students in the State who have taken an advanced placement course or
			 International Baccalaureate course in such subject.
					(C)The number of
			 students in the State scoring at different levels on advanced placement
			 examinations or International Baccalaureate examinations in that
			 subject.
					(D)Demographic
			 information regarding students in the State taking advanced placement courses
			 and examinations and International Baccalaureate courses and examinations in
			 that subject, disaggregated by race, ethnicity, sex, English proficiency
			 status, and socioeconomic status.
					(2)Report to
			 congressThe Secretary shall annually compile the information
			 received from each State educational agency under paragraph (1) and report to
			 the authorizing committees of Congress regarding the information.
				(g)BIA as
			 SEAFor purposes of this section, the Bureau of Indian Affairs
			 shall be treated as a State educational agency.
			5.Advanced
			 placement incentive program grants
			(a)Grants
			 authorized
				(1)In
			 generalFrom amounts made available under section 3 for a fiscal
			 year, the Secretary shall award grants, on a competitive basis, to eligible
			 entities to enable such entities to carry out the authorized activities
			 described in subsection (e).
				(2)Duration and
			 payments
					(A)DurationThe
			 Secretary shall award a grant under this section for a period of not more than
			 5 years.
					(B)PaymentsThe
			 Secretary shall make grant payments under this section on an annual
			 basis.
					(b)Definition of
			 Eligible entityThe term eligible entity
			 means—
				(1)a State
			 educational agency;
				(2)a local
			 educational agency; or
				(3)a partnership
			 consisting of—
					(A)a national,
			 regional, or statewide nonprofit organization, with expertise and experience in
			 providing advanced placement course or International Baccalaureate course
			 services; and
					(B)a State
			 educational agency or local educational agency.
					(c)Application
				(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
				(2)ContentsThe
			 application shall, at a minimum, include a description of—
					(A)the goals and
			 objectives for the project supported by the grant under this section,
			 including—
						(i)increasing the
			 number of teachers serving high-need schools who are qualified to teach
			 advanced placement courses or International Baccalaureate courses;
						(ii)increasing the
			 number of advanced placement courses or International Baccalaureate courses
			 that are offered at high-need schools; and
						(iii)increasing the
			 number of students attending a high-need school, particularly low-income
			 students, who enroll in and pass—
							(I)advanced
			 placement courses or International Baccalaureate courses; and
							(II)if offered by
			 the school, pre-advanced placement courses or pre-International Baccalaureate
			 courses;
							(B)how the eligible
			 entity will ensure that students have access to courses, including pre-advanced
			 placement courses or pre-International Baccalaureate courses, that will prepare
			 students to enroll and succeed in advanced placement courses or International
			 Baccalaureate courses;
					(C)how the eligible
			 entity will provide professional development for teachers that will further the
			 goals and objectives of the grant project;
					(D)how the eligible
			 entity will ensure that teachers serving high-need schools are qualified to
			 teach advanced placement courses or International Baccalaureate courses;
					(E)how the eligible
			 entity will provide for the involvement of business and community organizations
			 and other entities, including institutions of higher education, in carrying out
			 the activities described in subsection (e);
					(F)how the eligible
			 entity will use funds received under this section; and
					(G)how the eligible
			 entity will evaluate the success of the grant project.
					(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications from eligible entities that—
				(1)are of a
			 statewide or districtwide strategy, as applicable, for increasing the
			 availability of advanced placement courses or International Baccalaureate
			 courses, and pre-advanced placement courses or pre-International Baccalaureate
			 courses, in high-need schools;
				(2)demonstrate a
			 focus on increasing the availability of advanced placement courses or
			 International Baccalaureate courses in the core academic areas of English,
			 mathematics, and science; and
				(3)propose to carry
			 out activities that target schools with a high concentration of low-income
			 students.
				(e)Authorized
			 activities
				(1)In
			 generalEach eligible entity that receives a grant under this
			 section shall use the grant funds to carry out activities designed to
			 increase—
					(A)the number of
			 qualified teachers serving high-need schools who are teaching advanced
			 placement courses or International Baccalaureate courses; and
					(B)the number of
			 students attending high-need schools who enroll in, and pass, the examinations
			 for such courses, including through reimbursing low-income students attending
			 high-need schools for part or all of the cost of advanced placement examination
			 fees or International Baccalaureate examination fees.
					(2)Permissive
			 activitiesIn addition to the activities described in paragraph
			 (1), an eligible entity that receives a grant under this section may use grant
			 funds for—
					(A)teacher
			 professional development, in order to expand the pool of teachers in the
			 participating State, local educational agency, or high-need school who are
			 qualified to teach advanced placement courses or International Baccalaureate
			 courses;
					(B)pre-advanced
			 placement courses or pre-International Baccalaureate teacher and counselor
			 professional development in secondary school to prepare students for success in
			 advanced placement courses or International Baccalaureate courses;
					(C)coordination and
			 articulation between grade levels to prepare students to enroll and succeed in
			 advanced placement courses or International Baccalaureate courses;
					(D)purchase of
			 instructional materials for advanced placement courses or International
			 Baccalaureate courses;
					(E)activities to
			 increase the availability of, and participation in, online advanced placement
			 courses or International Baccalaureate courses;
					(F)carrying out the
			 requirements of subsection (g);
					(G)in the case of an
			 eligible entity described in subsection (b)(1), awarding subgrants to local
			 educational agencies to enable the local educational agencies to carry out
			 authorized activities described in subparagraphs (A) through (F); and
					(H)providing salary
			 increments or bonuses to teachers serving high-need schools who—
						(i)become qualified
			 to teach, and teach, advanced placement courses or International Baccalaureate
			 courses in mathematics, science, or a critical foreign language; or
						(ii)increase the
			 number of low-income students who take advanced placement examinations or
			 International Baccalaureate examinations with the goal of successfully passing
			 such examinations.
						(f)ContractsAn
			 eligible entity that is awarded a grant to provide online advanced placement
			 courses or International Baccalaureate courses under this Act may enter into a
			 contract with an organization to provide the online advanced placement courses
			 or International Baccalaureate courses, including contracting for necessary
			 support services.
			(g)Collecting and
			 reporting requirements
				(1)ReportEach
			 eligible entity receiving a grant under this section shall collect and report
			 to the Secretary annually such data regarding the results of the grant as the
			 Secretary may reasonably require, including—
					(A)the number of
			 students served by the eligible entity enrolling in advanced placement courses
			 or International Baccalaureate courses and pre-advanced placement courses or
			 pre-International Baccalaureate courses, disaggregated by grade level of the
			 student, and the grades received by such students in the courses;
					(B)the number of
			 students taking an advanced placement examination or International
			 Baccalaureate examination and the distribution of scores on those examinations,
			 disaggregated by the grade level of the student at the time of
			 examination;
					(C)the number of
			 teachers who are currently, as of the date of the report, receiving training to
			 teach advanced placement courses or International Baccalaureate courses and
			 will teach such courses in the next school year;
					(D)the number of
			 teachers becoming qualified to teach advanced placement courses or
			 International Baccalaureate courses; and
					(E)the number of
			 qualified teachers who are teaching advanced placement courses or International
			 Baccalaureate courses in high-need schools served by the eligible
			 entity.
					(2)Reporting of
			 dataEach eligible entity receiving a grant under this section
			 shall report the data required under paragraph (1)—
					(A)disaggregated by
			 subject area;
					(B)in the case of
			 student data, disaggregated in the same manner as information is disaggregated
			 under section 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)(v)); and
					(C)in a manner that
			 allows for an assessment of the effectiveness of the grant program.
					(h)Matching
			 requirement
				(1)In
			 generalNotwithstanding paragraph (2), each eligible entity that
			 receives a grant under this section shall provide toward the cost of the
			 activities assisted under the grant, from non-Federal sources, an amount equal
			 to 100 percent of the amount of the grant, except that an eligible entity that
			 is a high-need local educational agency, as determined by the Secretary, shall
			 provide an amount equal to not more than 50 percent of the amount of the
			 grant.
				(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for an eligible entity if the Secretary
			 determines that applying the matching requirement to such eligible entity would
			 result in serious hardship or an inability to carry out the authorized
			 activities described in subsection (e).
				6.Supplement, not
			 supplantGrant funds provided
			 under this Act shall supplement, and not supplant, other non-Federal funds that
			 are available to assist low-income students to pay for the cost of advanced
			 placement examination fees or International Baccalaureate examination fees or
			 to expand access to advanced placement and pre-advanced placement courses or
			 International Baccalaureate and pre-International Baccalaureate courses.
		7.DefinitionsIn this Act:
			(1)In
			 GeneralExcept as otherwise provided, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Advanced
			 placement courseThe term advanced placement course
			 means—
				(A)a course of
			 instruction at the level of an institution of higher education, as described in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)),
			 provided to secondary school students, terminating in an examination
			 administered by the College Board, or another such examination approved by the
			 Secretary; or
				(B)another highly
			 rigorous, evidence-based, postsecondary preparatory program terminating in an
			 examination administered by a nationally recognized educational association, as
			 approved by the Secretary.
				(3)Advanced
			 placement examinationThe term advanced placement
			 examination means an advanced placement examination administered by the
			 College Board or approved by the Secretary.
			(4)High-need
			 schoolThe term high-need school means a secondary
			 school—
				(A)with a pervasive
			 need for advanced placement courses or International Baccalaureate courses;
			 and
				(B)that—
					(i)has a high
			 concentration of low-income students; or
					(ii)is designated
			 with a school locale code of 41, 42, or 43, as determined by the
			 Secretary.
					(5)International
			 Baccalaureate courseThe term International Baccalaureate
			 course means—
				(A)a course of
			 instruction at the level of an institution of higher education, as described in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)),
			 provided to secondary school students, terminating in an examination
			 administered by the International Baccalaureate Organization, or another such
			 examination approved by the Secretary; or
				(B)another highly
			 rigorous, evidence-based, postsecondary preparatory program terminating in an
			 examination administered by a nationally recognized educational association, as
			 approved by the Secretary.
				(6)International
			 Baccalaureate examinationThe term International
			 Baccalaureate examination means an International Baccalaureate
			 examination administered by the International Baccalaureate Organization or
			 approved by the Secretary.
			(7)Low-income
			 studentThe term low-income student means a student
			 who is eligible for a free or reduced-price lunch under the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
			8.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2012 and each of the 4 succeeding fiscal
			 years.
		
